Citation Nr: 0001859	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
from the March 1993 rating decision that denied entitlement 
to service connection for a suprasellar arachnoid cyst?

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
suprasellar arachnoid cyst.

3.  Service connection for neurological/multisystem 
disability claimed as analogous to Gulf War Syndrome and also 
claimed as due to exposure to multiple chemical and/or 
biologic agents, to include the issue of whether there was a 
timely substantive appeal.


REPRESENTATION

Appellant represented by:	James E. Morgan, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1978.

This appeal arises from a March 1993 rating decision of the 
New York, New York Regional Office (RO) which denied 
entitlement to service connection for a suprasellar arachnoid 
cyst.  Written notice of this decision was sent to the 
veteran in an April 1993 letter.

Following the receipt of an inquiry regarding the veteran's 
claim, the RO sent the veteran a letter in August 1994 
indicating that the one year time period had expired for him 
to file a timely notice of disagreement regarding the March 
1993 rating denial of the claim of service connection for a 
suprasellar arachnoid cyst.  A notice of disagreement was 
received in September 1994, a statement of the case was 
issued in November 1994, and a substantive appeal was 
received in April 1995 regarding the issues of whether the 
veteran had filed a timely appeal from the March 1993 rating 
decision denying service connection for a suprasellar 
arachnoid cyst and whether new and material evidence had been 
submitted to reopen the claim of service connection for a 
suprasellar cyst.  The service connection issue was listed as 
a de novo claim in the statement of the case (SOC) even 
though the issue of whether new and material evidence had 
been received was addressed in the body of the claim.  
Thereafter, this issue has been characterized in the file as 
a de novo claim; however, as the veteran's claim has not been 
reopened, the Board has listed this claim on the title page 
as a finality issue.

By rating decision in October 1996, a claim of entitlement to 
service connection for neurologic multi-system disability 
claimed as Gulf War Syndrome due to exposure to multiple 
chemical and biologic agents was denied.  Although this issue 
was certified for appellate review, the question arises as to 
whether a timely substantive appeal was filed.   


REMAND

In October 1999, the Board received a Travel Board request 
from the veteran.  He indicated that any procedural delay in 
requesting a Travel Board hearing was due to the transitional 
period between being represented by the American Legion and 
the fact that he was now being represented by an attorney.

In November 1999, the Board determined that good cause had 
been shown and the veteran's request for a Travel Board 
hearing was granted.  

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




